Case 1:14-cr-20206-BB Document 443 Entered on FLSD Docket 12/22/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 14-cr-20206-BB-4

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 DAMASE CAMERON,

        Defendant.
 _________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon Defendant Damase Cameron’s Pro se Motion for

 Modification of Sentence pursuant to 18 U.S.C. § 3582(c)(2), ECF No. [440] (“Motion”). The

 Government filed a response in opposition to the Motion, ECF No. [442] (“Response”), to which

 Defendant did not file a reply. The Court has reviewed the Motion, the Response, the record in

 this case, the applicable law, and is otherwise fully advised. For the reasons set forth below, the

 Motion is denied.

        On April 1, 2014, a federal grand jury returned an indictment charging Defendant and other

 co-defendants with conspiracy to possess with intent to distribute more than 500 grams of cocaine,

 more than 28 grams of cocaine base, methylone, and marijuana in violation of 21 U.S.C.

 § 841(a)(1) (Count I); conspiracy to use and carry a firearm during and in relation to a drug

 trafficking crime and to possess a firearm in furtherance of a drug trafficking crime in violation of

 18 U.S.C. § 924(o) (Count II); possession and carrying of a firearm in furtherance of a drug

 trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A) (Count III); and possession of a firearm

 by a previously convicted felon in violation of 18 U.S.C. § 922(g) (Count IV). ECF No. [3]. On
Case 1:14-cr-20206-BB Document 443 Entered on FLSD Docket 12/22/2020 Page 2 of 4

                                                                      Case No. 14-cr-20206-BB-4


 November 7, 2014, Defendant pled guilty to Counts I and III, and thereafter Counts II and IV were

 dismissed by agreement with the Government. ECF No. [247]. On January 30, 2015, Defendant

 was sentenced to 262 months’ imprisonment consisting of 202 months as to Count I and 60 months

 as to Count III to run consecutively, followed by five years’ supervised release. ECF Nos. [323];

 [324].

          On November 2, 2020, Defendant filed the instant Motion seeking a sentence modification

 and reduction under 18 U.S.C. § 3582(c)(2) based on Amendment 782 to the Sentencing

 Guidelines. ECF No. [1]. 1 He also requests a court-appointed attorney. The Government responds

 that Defendant was sentenced under the Guidelines after they were amended by Amendment 782

 and that the Motion is without merit because “the Amendment was already applied in calculating

 Defendant’s base offense level under the guidelines.” ECF No. [442]. Upon review, the Court

 agrees with the Government that Defendant is not entitled to a modified sentence under

 Amendment 782.

          Defendant was sentenced on January 30, 2015, based on the revised drug quantity table in

 the Sentencing Guidelines that became effective November 1, 2014. This edition of the Sentencing

 Guidelines included Amendment 782. Accordingly, Defendant has already received the benefit of

 the reduced drug sentence that resulted from Amendment 782 to the Sentencing Guidelines.

 Therefore, there is no basis to reduce his sentence further based on Amendment 782. Moreover,

 Defendant’s sentence was computed correctly. As set forth in the Presentence Investigation

 Report, ECF No. [283] (“PSI”), based on the quantity of drugs involved as set forth in Count I

 (converted to an equivalency of between 400 kilograms but less than 700 kilograms of marijuana),



 1
   Amendment 782 to the United States Sentencing Guidelines, effective November 1, 2014,
 lowered the penalties for most drug offenses by reducing most offense levels on the 2D1.1 Drug
 Quantity Table by two levels, and making related adjustments.
                                                 2
Case 1:14-cr-20206-BB Document 443 Entered on FLSD Docket 12/22/2020 Page 3 of 4

                                                                         Case No. 14-cr-20206-BB-4


 Defendant’s base offense level was 26. PSI ¶ 44. This was adjusted to an offense level of 34 based

 on Defendant’s status as a career offender. Id. at ¶ 50. This figure was later reduced by three points

 for acceptance of responsibility, generating a total offense level of 31. Id. at ¶¶ 51-53. Further,

 with 13 criminal history points and a career offender, Defendant’s criminal history category was

 VI. Id. at ¶¶ 64-65.

        Based upon a total offense level of 31 and a criminal history category of VI, Defendant’s

 guideline range was 188 months to 235 months. Id. at ¶ 108. However, because Count III was

 subject to a career offender enhancement, Defendant’s total advisory guideline range was 262

 months to 327 months. Id. At sentencing, upon hearing argument of counsel, the Court accepted

 the calculation contained within the PSI. See ECF No. [343] at 10, 40. Defendant was ultimately

 sentenced to the bottom end of the guideline range. Id. at 40-41. Because Defendant has failed to

 show that the sentence is otherwise subject to reduction or modification, the Motion is denied and

 Defendant’s request for counsel is denied as moot. The governing law in this Circuit is that

 “Defendant does not have a statutory or constitutional right to counsel for purposes of

 a § 3582(c)(2) motion.” United States v. Campbell, No. 91-CR-06093, 2019 WL 8888226, at *1

 (S.D. Fla. May 15, 2019) (citing United States v. Webb, 565 F.3d 789, 794-95 (11th Cir. 2009)).

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [440], is

 DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on December 22, 2020.




                                                           ________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE



                                                   3
Case 1:14-cr-20206-BB Document 443 Entered on FLSD Docket 12/22/2020 Page 4 of 4

                                                       Case No. 14-cr-20206-BB-4


 Copies furnished to:

 Counsel of record


 Damase Cameron
 05344-104
 Coleman I-USP
 United States Penitentiary
 Inmate Mail/Parcels
 Post Office Box 1033
 Coleman, FL 33521




                                       4
